DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on March 26, 2020 in which claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10628456 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 1 of the instant application are found in claim 1 of Beznos except “allow data from disparate sources to be integrated and data points stored in a plurality of storage devices” have been omitted. Given the fact that the ‘676 invention has broader applications where “integrating disparate sources” must inherently retrieve/allow from plurality of data sources to be processed. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at 
Claims Comparison Table:
1	     1
2               2
3                3
4               4
5              5
6             6
  7-20	     7-20

Instant application  # 16831676
Patent # 10628456
Claim 1. A system enabling streamlined business intelligence, reporting and ad hoc analysis, the system comprising: 





at least one processor for processing data from at least one of a plurality of data sources including at least one data warehouse by processing dimensional and fact attributes from each of a plurality of data points wherein the fact attributes are measurable attributes of the data points and the dimensional attributes are descriptors of the fact attributes; and 

a database for storing the processed dimensional and fact attributes from each of the plurality of data points as data in tables in a datamart and linking the fact attributes back to the data including the plurality of data points from the plurality of data sources and providing multiple frames of reference including at least two of people, places, objects, and events by accessing a fact table for one of the multiple frames of reference by providing access to dimensional tables providing descriptors to the accessed fact table and access linked provided data including the plurality of data points. 

2. The system of claim 1 further comprising determining at least one metric for at least one of the fact attributes and storing the at least one metric with the at least one of the fact attributes in the fact table. 

3. The system of claim 1 wherein the processing of the dimensional attributes includes generating an anchor identification for providing a key to link the dimensional attribute to a described related fact. 

4. The system of claim 3 wherein the dimensional attributes are processed with Astage processing. 

5. The system of claim 1 wherein a plurality of pointers are created from the processing fact attributes, the plurality of pointers linking ones of the fact attributes back to the provided data. 

6. The system of claim 1 wherein people include parties and actors, wherein objects include insured properties, automobiles and machinery, wherein events include milestones which happen at points in time, and wherein 

7. The system of claim 6 wherein the geographic information is at various levels of view. 

8. The system of claim 1 wherein the at least two of people, places, objects, and events provide analytical/business value. 

9. The system of claim 1 wherein the at least one of a plurality of data sources includes upstream data sources within a company. 

10. The system of claim 1 wherein the fact attribute is a payment amount and the dimensional attribute is a payment type. 

11. The system of claim 1 wherein the fact attributes and dimensional attributes are processed and linked using at least one extract transform and load process. 

12. A method for enabling analysis of the integrated data from multiple perspectives, the method comprising: 




processing data points from at least one of a plurality of data sources including at least one data warehouse by processing dimensional and fact attributes from each of the plurality of data points wherein the fact attributes are measurable attributes of the data points and the dimensional attributes are descriptors of the fact attributes; 

storing the processed dimensional and fact attributes from each of the plurality of data points as data in tables in a datamart; linking the fact attributes back to the provided data including the plurality of data points from the plurality of data sources; and providing multiple frames of reference including at least two of people, places, objects, and events by accessing a fact table for 


13. The method of claim 12 wherein the processing of dimensional attributes includes reformatting the dimensional attribute to a common format, comparing the reformatted dimensional attribute and creating an anchor identification, performing Astage processing and combining alike entities. 

14. The method of claim 12 wherein the processing of fact attributes includes reformatting the fact attribute, picking an identification population and generating an identifier, performing Astage processing and combining alike entities. 

15. The method of claim 12 wherein the at least two of people, places, objects, and events provide analytical/business value. 

16. The method of claim 12 wherein the fact attribute is a payment amount and the dimensional attribute is a payment type. 

17. The method of claim 12 wherein the fact attributes and dimensional attributes are processed and linked using at least one extract transform and load process including Astage processing and generating anchor identification. 

18. A non-transitory computer readable medium storing a program for enabling analysis of the integrated data from multiple perspectives, wherein the program, when executed by a processor, causes the processor to: process data points from at least one of a plurality of data sources including at least one data warehouse by processing dimensional and fact attributes from each of the plurality of data points wherein the fact attributes are measurable attributes of the data points and the dimensional attributes 

19. The computer readable medium of claim 18 wherein the processing of the dimensional attributes includes generating an anchor identification for providing a key to link the dimensional attribute to the described related fact. 

20. The computer readable medium of claim 18 wherein a plurality of pointers are created from the processing fact attributes, the plurality of pointers linking ones of the fact attributes back to the provided data. 


enabling streamlined business intelligence, reporting and ad hoc analysis, the system comprising: 
a plurality of different data sources providing data including a plurality of data points stored in a plurality of storage devices; 

at least one processor for processing data from each of the plurality of different data sources by processing dimensional and fact attributes from each of the plurality of data points wherein the fact attributes are measurable attributes of the data points and the dimensional attributes are descriptors of the fact attributes; and 

a database for storing the processed dimensional and fact attributes from each of the plurality of data points as data in tables in a datamart and linking the fact attributes back to the provided data including the plurality of data points from the plurality of different data sources, wherein the data in the datamart provides multiple frames of reference including at least two of people, places, objects, and events by accessing a fact table for one of the multiple frames of reference by providing access to the dimensional tables providing descriptors to the accessed fact table and access the linked provided data including the plurality of data points. 

    2. The system of claim 1 further comprising determining at least one metric for at least one of the fact attributes and storing the at least one metric with the at least one of the fact attributes in the fact table. 

    3. The system of claim 1 wherein the processing of the dimensional attributes includes generating an anchor identification for providing a key to link the dimensional attribute to the described related fact. 

 4. The system of claim 3 wherein the dimensional attributes are processed with Astage processing. 

 
5. The system of claim 1 wherein a plurality of pointers are created from the processing fact attributes, the plurality of pointers linking ones of the fact attributes back to the provided data. 

6. The system of claim 1 wherein people include parties and actors, wherein objects include insured properties, automobiles and machinery, wherein events include milestones which happen at points 

    7. The system of claim 6 wherein the geographic information is at various levels of view. 

   8. The system of claim 1 wherein the at least two of people, places, objects, and events provide analytical/business value. 

    9. The system of claim 1 wherein the data is stored in at least one of a data warehouse, received via a third party interface, and data stored in a data lake. 

    10. The system of claim 1 wherein the fact attribute is a payment amount and the dimensional attribute is the payment type. 

    11. The system of claim 1 wherein the fact attributes and dimensional attributes are processed and linked using at least one extract transform and load process. 

    12. A method for integrating data from disparate sources enabling analysis of the integrated data from multiple perspectives, the method comprising: 
storing data from a plurality of different data sources including a plurality of data points in a plurality of storage devices; 

processing data points from each of the plurality of different data sources by processing dimensional and fact attributes from each of the plurality of data points wherein the fact attributes are measurable attributes of the data points and the dimensional attributes are descriptors of the fact attributes;
storing the processed dimensional and fact attributes from each of the plurality of data points as data in tables in a datamart; and linking the fact attributes back to the provided data including the plurality of data points from the plurality of different data sources, wherein the data in the datamart provides multiple frames of reference 

    13. The method of claim 12 wherein the processing of dimensional attributes includes reformatting the dimensional attribute to a common format, comparing the reformatted dimensional attribute and creating an anchor identification, performing Astage processing and combining alike entities. 

    14. The method of claim 12 wherein the processing of fact attributes includes reformatting the fact attribute, picking an identification population and generating an identifier, performing Astage processing and combining alike entities. 

    15. The method of claim 12 wherein the at least two of people, places, objects, and events provide analytical/business value. 

    16. The method of claim 12 wherein the fact attribute is a payment amount and the dimensional attribute is the payment type. 

    17. The method of claim 12 wherein the fact attributes and dimensional attributes are processed and linked using at least one extract transform and load process including Astage processing and generating anchor identification. 

  18. A system to allow data from disparate sources to be integrated, enabling streamlined business intelligence, reporting and ad hoc analysis, the system comprising: a plurality of different data sources providing data including a plurality of data points stored in a plurality of storage devices; at least one processor for processing data from each of the plurality of different data sources by processing dimensional and fact attributes from each of the plurality of 





 19. The system of claim 18 wherein the processing of the dimensional attributes includes generating an anchor identification for providing a key to link the dimensional attribute to the described related fact. 



20. The system of claim 18 wherein a plurality of pointers are created from the processing fact attributes, the plurality of pointers linking ones of the fact attributes back to the provided data.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12 and 18, the closest art, Mohan (US 2015/0006470 A1) discloses a plurality of different data sources (abstract and ¶[0078], Mohan, i.e., metric catalog represent as multidimensional of data source) providing data including a plurality of data points stored in a plurality of storage devices (¶[0078], Mohan); at least one processor for processing data from each of the plurality of different data sources by processing dimensional and fact attributes from each of the plurality of data points wherein the fact attributes are measurable attributes of the data points and the dimensional attributes are descriptors of the fact attributes (step 780, Fig.7 and ¶[0025]-[0026], Mohan, i.e., computing measures for dimensions and dimension member in OLAP cube); and a database for storing the processed dimensional and fact attributes (¶[0025]-[0026], Mohan, i.e., metric catalog) from each of the plurality of data points as data in tables in a DataMart (¶[0068]-[0074], Mohan) and linking the fact attributes back to the provided data including the plurality of data points (¶[0068]-[0074], Mohan), wherein the data in the DataMart provides descriptors to access the linked provided data including the plurality of data points (¶[0070] and [0074], Mohan, i.e., data source descriptor is mapped to a cube specification of the MDX query. At 1345, the MDX query is generated as determined by the mappings of 1320, 1330, 1335, and 1340. At 1350, based on execution of the MDX query, a value of the metric is determined for the selected analysis dimension and data points). Aski et al. (US 2013/0238549 A1) discloses wherein the data in the database provides multiple frames (¶[0025]-[0026] and [0050], Aski, i.e. cube framework for use of model-based multidimensional analysis service cubes) of reference (¶[0056] and [0071], Aski) including at least two of people, places, objects, and events (¶[0044]-[0046], Aski, i.e., records, objects in tables “fact tables”) by accessing a fact table for one of the multiple frames of reference (¶[0046], [0052] and [0056]-[0058], Aski, i.e., Analytical processing cube corresponding to “multiple frames” provide access to data and dimension have its own specific set of attributes allowing control browsing corresponding to “provide access” the cubes) by providing access to the dimensional tables and to the accessed fact table and access the linked provided data (¶[0046], and [0056]-[0058], Aski) and linking the fact attributes back to the provided data including the plurality of data points (TABLE 5; ¶[0068]-[0070], Aski, i.e., linking between substituted dimension and the original dimension that linked to facts, Aski). However, the prior art fails to disclose or suggest the claimed provision “linking the fact attributes back to the provided data including the plurality of data points from the plurality of different data sources and providing multiple frames of reference including at least two of people, places, objects, and events by accessing a fact table for one of the multiple frames of reference by providing access to the dimensional tables providing descriptors to the accessed fact table and access the linked provided data including the plurality of data points” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardno et al. (US 20110179066 A1) disclose METHODS, APPARATUS AND SYSTEMS FOR DATA VISUALIZATION AND RELATED APPLICATIONS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

November 3, 2021